          Case 1:21-cr-00490-JDB Document 1 Filed 07/23/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA,                       :
                                                 :
                      v.                         :    Criminal No. 21-cr-490
                                                 :
 YOHANNESS AYECHEW,                              :    VIOLATION:
                                                 :
                                                 :    26 U.S.C. § 7206(2)
                 Defendant.                      :    (Aiding and Assisting in the Filing of a
                                                 :    False Tax Return)


                                        INFORMATION

       The United States of America charges that:

                                            COUNT ONE

       On or about April 15, 2018, in the District of Columbia and elsewhere, the Defendant,

YOHANNES AYECHEW willfully aided and assisted in, and procured, counseled, and advised

the preparation and presentation to the Internal Revenue Service of an Individual Income Tax

Return, Form 1040, for K.B. for calendar year 2017, which was false and fraudulent as to a material

matter. That Form 1040 reported unreimbursed employee business expense deductions of $23,839

on line 21 of the Schedule A, Itemized Deductions, whereas, as Defendant knew, K.B. did not

have deductible unreimbursed employee business expense deductions in calendar year 2017.

       All in violation of Title 26, United States Code, Section 7206(2).

                                              CHANNING D. PHILLIPS
                                              ACTING UNITED STATES ATTORNEY
                                              D.C. Bar No. 415793

                                      By:
                                              LESLIE A. GOEMAAT
                                              MA Bar 676695
                                              Assistant United States Attorney
                                              Fraud Section
                                              U.S. Attorney’s Office
                                              555 4th Street, N.W., 5th Floor
Case 1:21-cr-00490-JDB Document 1 Filed 07/23/21 Page 2 of 2




                           Washington, D.C. 20530
                           (202) 803-1608
                           Leslie.Goemaat@usdoj.gov




                             2
